Title: From John Adams to Ebenezer Tucker, 27 April 1798
From: Adams, John
To: Tucker, Ebenezer



To the Citizens, Inhabitants of the Township of little Eggharbor in the State of New Jersey—
Phila: Apl: 27th 1798—

The ardor of patriotism, which is expressed in this unanimous address of the Citizens, inhabitants of the township of Little Eggharbour in the state of New Jersey, is the Natural Result of Insults and cruelties practised by Arbitrary Power, on injured unoffending Innocence—
The Enemies of our Country have a more dangerous and pernicious Instrument in their hands in the licentiousness of their principles and their libellous presses, than they will find in all the fleets and Armies they Can Solicit from abroad—
Your approbation of the measures of the Government Administration of your Country, and your determination to Support your Goverment and Laws against Evry Enemy foreign and domestic, are very honorable to your Characters, and receive my affectionate & / grateful acknowledgments

John Adams